Plaintiff in error was convicted of a violation of the Prohibition act. The jury found that this was his second conviction of such offense, and he was sentenced to the penitentiary for a period of from one to two years and fined $100 and costs. The indictment in the case consisted of two counts, each of which, after alleging a second offense, charged that the plaintiff in error "intoxicating liquor did then and there unlawfully and feloniously possess, in violation of said Illinois Prohibition act, the said act of the said Harold Larson being an act then and there prohibited and unlawful, contrary to the statute in such case made and *Page 616 
provided." Plaintiff in error brings the common law record here for review, contending that the indictment does not charge an offense.
This question was considered by this court in People v.Barnes, 314 Ill. 140, and People v. Martin, id. 110, where it was held that such language did not charge an offense. Such a ground may be availed of upon writ of error. People v. Brown,312 Ill. 63.
The judgment of the trial court is reversed.
Judgment reversed.